DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.          The Amendment filed on December 9th 2020 has been entered. Currently Claims 1, 6 – 9 and 14 - 17 have been amended and Claims 1 - 20 are pending in the application.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 22 -26, filed December 9th 2020, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are not persuasive.
	For the independent claim 1 and its corresponding claims 9 and 17, Applicant argues that the breaking down of the single input file of the Mande reference does not align sequences from multiple separate files. 
	Examiner respectfully agrees that the Mande reference does not teach such alignment however, Fig. 9 of the Gatawood reference teaches  a sample case in 

	Secondly, Applicant argues that Gatawood fails to disclose or suggest comparing first file fields or sorted plurality of rows of a first tab-delimited file with corresponding second file fields of the corresponding sorted plurality of rows of second tab-delimited file as amended. Further arguing that the arrangement of Applicant’s SAM files being tab-delimited are substantially different from the those of the Gatawood reference.
	Examiner respectfully agrees that the cited reference does not explicitly teach the files are tab-delimited. 
	Thirdly, Applicant argues that the Shapira reference does not teach any genomic data file or disclose determining a sorted plurality of rows that are arranged with an increasing order of a mapping position in a genome. 
	Applicant agrees in part but disagrees in part. Shapira does not teach the sorted plurality of rows as argued by the Applicant but the Gatawood reference in paragraph [0092] teaches “the delta set may be recorded as a set of rows in a variant table. These rows may consist of an ordered series of operations, wherein each operation may be a copy or insert operation. These operations may be retrieved in order from their respective tables to reconstruct the sequence.”
	The dependent claims inherit the amendments to the independent claims and inherit the defects and strengths of the independent claims as enumerated above. 

to Applicant's amendments and are made in view Satoshi Omori (United States Patent Publication Number 20040086861) hereinafter Omori.

Claim Rejections - 35 USC § 112
4.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter of “respective first columns” and “respective second columns” not properly described in the application as filed. According to MPEP § 2166, The specification shall contain a written description of the .
Claims 8 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter of “priority columns” and “preeminent columns” not properly described in the application as filed. According to MPEP § 2166, The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, …” Applicants recitation of “preeminent columns” and “priority columns” fails this threshold. 
Examiner also takes note that Applicant’s disclosure interchanges the use of the words, “columns” and “fields”. Paragraph [0047] states “The genomic data files may also fixed number of columns (i.e., fields) for at least two files.” Such recitation is also found in paragraphs [0059]

5. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6. 	Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “storing certain rows of the corresponding plurality of rows of the received second file in a buffer …” According to MPEP 2171 (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. “Certain rows” without more does not particularly point out and distinctly define the metes and bounds of the subject matter. Examiner will interpret “certain rows” as a plurality of rows.

Claim Rejections – 35 U.S.C. §103

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:



8. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness


Claims 1  -  20 are rejected under 35 U.S.C. 103 as being unpatentable Mande et al. (United States Patent Publication  Number 20130132353) hereinafter Mande, in view of Gatawood et al. (United States Patent Publication Number 20080077607) hereinafter Gatawood, and in further view of Satoshi Omori (United States Patent Publication Number 20040086861) hereinafter Omori.
Regarding claim 1 Mande teaches a method for compressing at least one delta file (intermediate file [0022]) for a plurality of genomic data files, (header files [0020]), (most-frequent character files [0021]), (first character file [0022]), (intermediate file [0022]), (second character file [0022]), (least frequent characters file [0022]), (positions file [0023]), (occurrence file [0023]),  (final output file [0024]), (lower case character file  [0040]), (secondary characters file [0043]), (binary file [0055]), (chromosome files [0067]), (prokaryotic FFN files [0074]), (prokaryotic FNA files, [0074]) the method comprising: receiving  a first file (first character file [0022])  and a second file (second character file [0022]) as input  (the first character file is obtained by the sequence
compression module 114 [0095]) (a second character file is obtained from the intermediate file based on the current most-frequent character [0097]) the first file (first character file [0022]) and the second file (second character file [0022])  belonging to the plurality of genomic data files;  (header files [0020]), (most-frequent character files [0021]), (first character file [0022]), (intermediate file [0022]), (second character file [0022]), (least frequent characters file [0022]), (positions file [0023]), (occurrence file [0023]),  (final output file [0024]), (lower case character file  [0040]), (secondary characters file [0043]), (binary file [0055]), (chromosome files [0067]), (prokaryotic FFN files [0074]) and (prokaryotic FNA files [0074])  
Mande does not fully disclose wherein both the first file and the second file are tab delimited such that each row of the first file comprises first file fields and each row of the second file comprises second file fields; determining a sorted plurality of rows of the received first file and a corresponding sorted plurality of rows of the received second file by traversing the  received first file and the received second file, the sorted plurality of rows and the corresponding sorted plurality of rows being arranged with an increasing order of  a mapping position in a genome; comparing the first file fields of the sorted plurality of rows  with the  corresponding second file fields of the sorted plurality of rows; generating a resulting delta file based on the comparing; and compressing the generated resulting delta file by utilizing a general purpose file compressor, wherein the resulting delta file is formatted to be utilized with the first file to reconstruct the second file.  
Gatawood teaches determining a sorted plurality of rows of the received first file  (Fig. 8, first row,  indicate the coordinate of the unique matching segment on the first sequence, input file [0077]) and a corresponding sorted plurality of rows of the received second file  (Fig. 8, second row, indicate the coordinate on the other sequence, subject-file [0077]) by traversing the  received first file and the received second file, (Fig. 8, reading both segments [0077]) the sorted plurality of rows and the corresponding sorted plurality of rows being arranged with an increasing order of  a mapping position in a genome; (The segments may be sorted according to
the coordinate on the first sequence, in increasing order, for example [0077])  comparing the sorted plurality of rows  with the  corresponding sorted plurality of rows; (Fig. 8, reading and matching sorted row segments from input file and subject file [0077])  generating a resulting delta file based on the compared plurality of rows; (Fig. 8, MUMmer output for comparing two sequences [0077]) (FIG. 10 shows the MUMmer output shown in FIG. 8 translated to textual edit script [0079]) and compressing the generated resulting delta file (After compression processor 410 extracts the delta representation of the segment with respect to the reference
by utilizing a general purpose file compressor,  (compressor algorithm [0045]) wherein the resulting delta file (delta representation of the segment with respect to the reference in an edit script form [0081])  is formatted (may comprise a series of commands [0081]) to be utilized with the first file to reconstruct the second file   (that when applied to the
reference sequence, transforms the reference into the segment [0081])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mande to incorporate the teachings of Gatawood whereby   determining a sorted plurality of rows of the received first file and a corresponding sorted plurality of rows of the received second file by traversing the  received first file and the received second file, the sorted plurality of rows and the corresponding sorted plurality of rows being arranged with an increasing order of  a mapping position in a genome; comparing the sorted plurality of rows  with the  corresponding sorted plurality of rows; generating a resulting delta file based on the compared plurality of rows; and compressing the generated resulting delta file by utilizing a general purpose file compressor, wherein the resulting delta file is formatted to be utilized with the first file to reconstruct the second file.  By doing so DNA sequences to be compared and aligned to one another in their compressed format. This 
Omori teaches wherein both the first file (first file [0050]) and the second file (second file [0051]) are tab delimited (text data [0051]) such that each row (plurality of rows [0055]) of the first file (first file [0050]) comprises first file fields (plurality of columns [0050]) and each row (plurality of rows [0055]) of the second file (second file [0051]) comprises second file fields; (plurality of columns [0050]) first file fields, (plurality of columns [0050])  second file fields (plurality of columns [0050])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mande in view of Gatawood to incorporate the teachings of Omori whereby   wherein both the first file and the second file are tab delimited such that each row of the first file comprises first file fields and each row of the second file comprises second file fields; the first file fields; corresponding second file fields. By doing so if one code data is an 8-bit (one-byte) quantity, by letting the predetermined number be any multiple of 64, the message digest of each partial text data can be easily computed. Omori [0134]
Claims 9 and 17 correspond to claim 1 and are rejected accordingly.

Regarding claim 2 Mande in view of Gatawood and in further view of Omori 
teaches the method of claim 1. 
further comprising: 2 of 15Application No.: 15/693,019 storing the compressed 
resulting delta file onto a user device; and presenting the compressed resulting delta file to the user.  
Gatawood teaches further comprising: 2 of 15Application No.: 15/693,019 storing the compressed 
resulting delta file onto a user device;  (Compression processor 410 may store
the edit script in data compression database 44 [0081]) and presenting the compressed resulting delta file to the user (Fig. 4, (415) User 415 may be an individual, for example, desiring to, compress or compare data using compression processor 410. User 415 may also be an organization, enterprise, or any other entity having such desires [0064])
It would have been prima facie obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to have modified Mande to
incorporate the teachings of Gatawood in storing the compressed plurality of resulting
delta files onto a user device; and presenting the compressed plurality of resulting delta files to the user. By doing so a compression processor 410 may receive genomic
data from user processor 405 over network 420. The genomic data may comprise a DNA sequence and then the Compression processor 410 may be able to select a segment from the DNA sequence to compress. Gatawood [0070].


Regarding claim 3 Mande in view of Gatawood and in further view of Omori teaches the method of claim 1.
Mande as modified further teaches  wherein the first file (first character file [0022]) comprises at least one source file; (any one of these three SAM FILES (nucleotide sequences as the genomic data having three genomic sequences stored in respective three SAM FILES with the following headers: 1) >SAM READ 00151942/accession = SAM READ 00151942/name = 862.x6/ti, 2) >SAM READ 00152628/accession = SAM READ 00152628/name = 838.b2/ti and 3) >SAM READ 00153187/accession = SAM READ 00153187/name = 448.y3/ti [0034])  and wherein the second file  (second character file [0022]) comprises  at least one target file (least frequent characters file [0022])
Claims 11 and 19 correspond to claim 3 and are rejected accordingly.

Regarding claim 4 Mande in view of Gatawood and in further view of Omori teaches the method of claim 1.
further comprising: determining the received  first file and the received second file are unsorted; and sorting each of the plurality of rows within the received  first and second files utilizing a sorting tool.  
Gatawood teaches further comprising: determining the received  first file (The first one may indicate the coordinate of the unique matching segment on the first sequence, [0077])  and the received second file are unsorted; (the second one may indicate the coordinate on the other sequence [0077]) thus indicating mismatched coordinates in the first and second sequences  and sorting each of the plurality of rows within the received  first and second files  (The segments may be sorted according to
the coordinate on the first sequence, in increasing order, for example [0077]) utilizing a sorting tool (FIG. 6 shows a high level structure of a software program for extracting a delta representation of the segment ...Such a program may collect and sort, for example, the output of the MUMmer program. (<Collect Uniquely Aligned Segments from MUMmer Output> and <Sort MUMmer Output>) [0074])
It would have been prima facie obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to have modified Mande to

software program may resolve boundaries for overlapping aligned segments.
(<Overlapping MU Ms Resolution>) Gatawood [0074].
Claims 12 and 20 correspond to claim 4 and are rejected accordingly.

Regarding claim 5 Mande in view of Gatawood and in further view of Omori 
teaches the method of claim 1. 
Mande as modified further teaches  determining that the received first and 
second files are in a compatible format (the first character file and the second
character file may be converted into unary coded formats [0055)
Claim 13 corresponds to claim 5 and is rejected accordingly.

Regarding claim 6 Mande in view of Gatawood and in further view of Omori teaches the method of claim 1.
Mande does not fully disclose  storing certain rows of the corresponding sorted plurality of rows of the received second file in a buffer in preparation for the comparing of the first file fields of the sorted plurality of rows with the corresponding second file fields of the corresponding sorted plurality of rows
Omori teaches storing certain rows of the corresponding sorted plurality of rows of the received second file (Fig. 5 read information on standard sample e's name. na1. sequences sn. sb1. message digest abl, sequences str1. sbr1, and message digest abri from provider's contents file [0192]) in a buffer (Fig. 5 and record them in temporary file [0192])  in preparation for the comparing of the first file fields (plurality of columns [0050]) of the sorted plurality of rows (plurality of rows [0055]) with the corresponding second file fields (plurality of columns [0050]) of the corresponding sorted plurality of rows (plurality of rows [0055])
It would have been prima facie obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to have modified Mande to
incorporate the teachings of Omori wherein storing certain rows of the corresponding sorted plurality of rows of the received second file in a buffer in preparation for the comparing of the first file fields of the sorted plurality of rows with the corresponding second file fields of the corresponding sorted plurality of rows. By doing so the supplier can assert that he is the first to read the protein sequence without disclosing the original text data, and the user can avoid purchasing the same sequence information from different suppliers and competitors can avoid redundant investments. Omori [0117]


Regarding claim 7 Mande in view of Gatawood and in further view of Omori teaches the method of claim 1.
Mande as modified does not fully disclose  wherein the first file fields comprise respective first columns, wherein the second file fields comprise respective second columns and wherein the comparing the first file fields of the sorted plurality of rows  of the first file with the corresponding  second file fields of the corresponding sorted plurality of rows of the second file further comprises: comparing the first columns  with corresponding ones of the second columns  and generating the resulting delta file based on the  comparing of the first columns with the corresponding ones of the second columns. 
Omori teaches wherein the first file fields comprise respective first columns, (plurality of columns [0050]) wherein the second file fields comprise respective second columns, (plurality of columns [0050]) and wherein the comparing the first file fields (plurality of columns [0050]) of the sorted plurality of rows (plurality of rows [0055]) of the first file with the corresponding  second file fields (plurality of columns [0050]) of the corresponding sorted plurality of rows (plurality of rows [0055]) of the second file (second file [0051]) further comprises comparing the first columns (plurality of columns with corresponding ones of the second columns; (Fig. 5 NA2 = NA1 [0197]) comparing of the first columns with the corresponding ones of the second columns (Fig 5, ST2=ST1, SB2=SB1 AND AB2=AB1 [0197])
It would have been prima facie obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to have modified Mande to
incorporate the teachings of Omori wherein the first file fields comprise respective first columns,  wherein the second file fields comprise respective second columns,  comparing the first columns with corresponding ones of the second columns;  comparing of the first columns with the corresponding ones of the second columns. By doing so the supplier can assert that he is the first to read the DNA sequence of the organism X without disclosing the original text data, and the user can avoid purchasing the same sequence information from different suppliers. Omori [0071]
Claim 15 corresponds to claim 7 and is rejected accordingly.

Regarding claim 8 Mande in view of Gatawood and in further view of Omori teaches the method of claim 1.
Mande as modified does not fully disclose wherein the comparing of the first columns with the corresponding ones of the second columns further comprises: 14 of 27Application No.: 15/693,019 determining whether priority columns of the first columns match preeminent columns of the second columns; and in response to a determination that the priority columns of the first columns match the preeminent columns of the second columns, comparing additional columns of the first columns to corresponding further columns of the second columns.
	Omori teaches wherein the comparing of the first columns (plurality of columns [0050]) with the corresponding ones of the second columns (plurality of columns [0050]) further comprises:  determining whether priority columns of the first columns match preeminent columns of the second columns; (Fig. 5 NA2 = NA1 [0197]) and in response to a determination that the priority columns of the first columns match the preeminent columns of the second columns, (Fig. 5 NA2 = NA1 [0197]) comparing additional columns of the first columns to corresponding further columns of the second columns (Fig 5, ST2=ST1, SB2=SB1 AND AB2=AB1 [0197])
It would have been prima facie obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to have modified Mande in view of Gatawood to incorporate the teachings of Omori wherein the comparing of the first columns with the corresponding ones of the second columns further comprises: 14 of 27determining whether priority columns of the first columns match preeminent columns of the second columns; and in response to a determination that the priority columns of the first columns match the preeminent columns of the second columns, comparing additional columns of the first columns to corresponding further columns of the second 
Claim 16 corresponds to claim 8 and is rejected accordingly.

Conclusion

9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure. Johannes Karten (United States Patent Publication Number 20170185712) teaches a method of storing/reconstructing a multitude of sequences in/from a data storage structure
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.

conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

10. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Kweku Halm/
Examiner
Art Unit 2166
05/16/2021